Detailed action
The notice of allowance is in response to applicant’s arguments/remarks filed on 12/03/2021 for response of the office action mailed on 09/03/2021 along with an interview held on 02/15/2022.

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 12-14 (renumbered 1-12, respectively) along with arguments presented in remarks filed on  12/03/2021 have been fully  considered and are persuasive along with an interview held on 02/15/2022. The objections/rejections of these claims have accordingly been withdrawn.


Allowable Subject Matter
Claims  1-9 and 12-14 (renumbered 1-12, respectively)  are allowed in light of applicant’s arguments filed on 12/03/2021   along with an interview held on  02/15/2022 and in light of prior art(s) of record.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
Authorization for this examiner’s amendment was given in an interview with attorney Kevin Ross Davis  (Reg. # 64,667)  on 02/15/2022 ; On 02/15/2022, examiner contacted applicant's representative attorney Kevin Ross Davis  (Reg. # 64,667)  and suggested to amend the claimed feature "time management unit" as recited  in independent claim 1,  in a way to overcome 112(b) rejection (reported in the earlier office action) as it invoked 112(f), otherwise the independent claim 1, would have been in a better condition of allowance.  After a few more e-mail exchanged,  examiner received a final proposed amendments from the attorney on 12/18/2021. See interview summary.
 
      The application has been amended as follows: See  attached claim amendments



Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. 

Independent claim 1 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “A battery-operated field device, comprising: an energy storage means; circuitry, which is connected to the energy storage means via a first line and is configured to hold both a local time information and a measurement control time information about a next measurement; and a radio unit, which is connected to the energy storage means via a switch, wherein the switch is conﬁgured to activate and deactivate at least the radio unit,”; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied: “wherein the radio unit is configured to transmit said measurement control time information to the circuitry via a first interface and to receive said measurement control time information from the circuitry, when the switch is activated, and wherein the circuitry is configured to control the switch by means of the measurement control time information when the radio unit is deactivated and the measurement control time information is equal to the local time information.”, in combination with all other limitations of the claim. Claims 2-9 and 12-14 are also allowable for depending on independent claim 1.

Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious combination of all the steps disclosed in independent claim 1 with proper motivation at or before the time it was effectively filed.

Any comments considered necessary by applicant must be submitted no later than payment of
the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.C. /Examiner, Art Unit 2467
                                                                                                                                                                                         /HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467